If the operator of the streetcar was guilty of negligence, causing injury to plaintiff, then defendant city is liable to respond in damages for the injuries inflicted by the streetcar.
The burden is on plaintiff to show the specific injuries occasioned by the streetcar, for defendant city is not liable for any injuries occasioned by the automobile of defendant Gerard. This may be difficult, but is an issue of fact for the jury.
Plaintiff was not run over by the streetcar, but rolled under the side thereof until wedged beneath the step of the side door entrance.
BUTZEL, BUSHNELL, EDWARD M. SHARPE, and POTTER, JJ., concurred with WIEST, J.
The late Justice NELSON SHARPE took no part in this decision. *Page 303